DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-8, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claims 1, 6, 7, 12, 13, and 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 1, the term "specifically" in line 5 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 1, the term "can be" in line 20 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 6 recites the limitation "the processing direction" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a processing direction”.
Claim 8 recites the limitation "a processing unit" in lines 2-3. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to one of the processing units first mentioned in line 5 of claim 1 or a totally new processing unit. For examination purposes, the examiner is interpreting the limitation as if it instead reads “one of the processing units”.
Claim 8 recites the limitation "the conveying direction" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a conveying direction”.
Claims 12-15 recite the limitation "the film carrier". There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claim 13 line 3 is a relative term which renders the claims indefinite. The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The shape of the tool central part / film carrier and the location of the passage opening have been rendered indefinite by the use of the term.
The term "approximately" in claim 13 line 5 is a relative term which renders the claims indefinite. The term "approximately" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The angle of the chamfer has been rendered indefinite by the use of the term.
Regarding claim 13, the term "can in particular be" in line 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 15 recites the limitation "the encircling shaping region" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “an encircling shaping region”.
Claim 15 recites the limitation "the encircling cutting groove" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “an encircling cutting groove”.
Claim 15 recites the limitation "the tensioning recesses" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “tensioning recesses”.
Claims 2, 5-8, and 12-15 are rejected as being indefinite because they depend from claim 1.

Claim Interpretation
For examination purposes, claims 1, 2, 5-8, and 12-15 (which are replete with 112(b) issues and grammatical and idiomatic errors) are being interpreted as if they instead read as follows:
Claim 1. A tool system for use in a packaging device for packaging foodstuff products by means of a film packaging,
wherein the packaging device for processing the film packaging has a plurality of processing units comprising at least three tool parts, including a tool central part, a tool lower part, and a tool upper part which when in operation are capable of interacting in a processing manner,
wherein the tool central part serves to receive and convey at least one semi-finished film product of the film packaging to be processed between individual processing units of the packaging device,
wherein the tool central part is capable of interacting in each case with at least one further tool part of the tool system,
wherein the at least one further tool part is in each case a tool part of one of the processing units which serve to process the at least one semi-finished film product from receipt of the latter on the tool central part to completion thereof as a film packaging,
wherein the tool central part has at least one interface by means of which said tool central part is compatible with at least one tool part of each of said processing units,
wherein the tool central part is driven by means of a conveyor unit,
wherein the conveyor unit at least in portions of its conveyance path is configured as a continuously operating conveyor unit, and
wherein the conveyor unit at least in portions of its conveyance path is configured as a discontinuously operating conveyor unit.
Claim 2. The tool system as claimed in claim 1,
wherein the tool central part comprises a film carrier which is assigned at least one semi-finished film product (FH).
Claim 5. The tool system as claimed in claim 1,
wherein the conveyor unit has a linear drive installation for the tool central part.
Claim 6. The tool system as claimed in claim 1,
wherein the tool lower part and/or the tool upper part is mounted so as to float in at least one direction transverse to a processing direction.
Claim 7. The tool system as claimed in claim 6,
wherein the tool lower part and/or the tool upper part has/have joining bevels so as to facilitate converging of the tool parts of the tool system during a processing step.
Claim 8. The tool system as claimed in claim 1,
wherein the tool lower part and/or the tool upper part of one of the processing units are at least in portions able to be moved in a reciprocating manner along a conveying direction (RF) of the tool central part.
Claim 12. The tool system as claimed in claim 1,
wherein the at least one interface of the tool central part comprises a receptacle region, wherein at least one tool part of one of the processing units of the packaging device is able to be received occasionally and in portions in the receptacle region of the tool central part, and
wherein the receptacle region of the tool central part has an internal contour which communicates with a corresponding external contour of the at least one tool part of the one of the processing units.
Claim 13. The tool system as claimed in claim 12,
wherein the tool central part is configured so as to be plate-shaped having a central passage opening as the receptacle region, and
wherein an encircling shaping region having a chamfer of approximately 45 degrees in terms of an angle is provided in a region of the central passage opening, said shaping region opening into the passage opening.
Claim 14. The tool system as claimed in claim 1,
wherein the at least one interface of the tool central part has an encircling cutting groove and/or at least two tensioning recesses.
Claim 15. The tool system as claimed in claim 1,
wherein the at least one interface of the tool central part has a separately configured functional ring which comprises an encircling shaping region and/or an encircling cutting groove and/or tensioning recesses.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Muller et al. (GB 2130545 A), hereinafter Muller.
Regarding claim 1, Muller discloses a tool system (81, 86, 12, 90, 112, 120, and 102 collectively in Figures 5 and 6) for use in a packaging device (shown in Figure 1a) for packaging foodstuff products (P in Figures 4 and 5) by means of a film packaging (Z in Figure 3a),
wherein the packaging device (shown in Figure 1a) for processing the film packaging (Z) has a plurality of processing units (H and I in Figures 1a, 5, and 6) comprising at least three tool parts (81, 86, 12, 90, 112, 120, and 102 in Figures 5 and 6), including a tool central part (12), a tool lower part (90 or 102), and a tool upper part (81 or 86 or 112 or 120) which when in operation are capable of interacting in a processing manner (Page 5 lines 29-100),

wherein the tool central part (12) is capable of interacting in each case with at least one further tool part (90, 102, 81, 86, 112, or 120) of the tool system (Page 5 lines 35-100),
wherein the at least one further tool part (90, 102, 81, 86, 112, or 120) is in each case a tool part of one of the processing units (H or I) which serve to process the at least one semi-finished film product (Z’) from receipt of the latter on the tool central part (12) to completion thereof as a film packaging (Page 5 lines 35-100),
wherein the tool central part (12) has at least one interface (88 or the bottom surface of 12 in Figures 5 and 6) by means of which said tool central part (12) is compatible with at least one tool part (90 or 102) of each of said processing units (H and I) (Page 5 lines 38-90),
wherein the tool central part (12) is driven by means of a conveyor unit (10 in Figures 1a) (Page 4 lines 36-41),
wherein the conveyor unit (10) at least in portions of its conveyance path is configured as a continuously operating conveyor unit (because 10 operates intermittently as stated in Page 4 lines 1-4 and is therefore continuous along portions of its conveyance path), and
wherein the conveyor unit (10) at least in portions of its conveyance path is configured as a discontinuously operating conveyor unit (because 10 operates intermittently as stated in Page 4 lines 1-4 and is therefore discontinuous along portions of its conveyance path).
Regarding claim 2, Muller discloses that the tool central part (12) comprises a film carrier (12) which is assigned at least one semi-finished film product (Z’) (apparent from Figures 5 and 4).
Regarding claim 5, Muller discloses that the conveyor unit (10) has a linear drive installation (the drive of conveyor 10) for the tool central part (12) (Page 3 lines 79-91, Page 4 lines 36-41).
Regarding claim 6, Muller discloses that the tool lower part (90 or 102) and/or the tool upper part (86 or 120) is mounted so as to float in at least one direction (vertical direction in Figure 5/6) transverse to a processing direction (horizontal left-to-right direction in Figure 5/6) (Page 5 lines 35-100).
Regarding claim 7, Muller discloses that the tool upper part (81 or 86) has joining bevels (the bevel inside 81 shown in Figure 5, or the bevel at the bottom end of 86 in Figure 5) so as to facilitate converging of the tool parts of the tool system during a processing step (Page 5 lines 31-67).
Regarding claim 8, Muller discloses that the tool upper part (120) of one of the processing units (I) are at least in portions able to be moved in a reciprocating manner along a conveying direction (horizontal left-to-right direction in Figure 6) of the tool central part (12) (Page 5 lines 97-100).
Regarding claim 12, Muller discloses that the at least one interface (88) of the tool central part (12) comprises a receptacle region (88), wherein at least one tool part (90 or 102) of one of the processing units (H or I) of the packaging device (shown in Figure 1a) is able to be received occasionally and in portions in the receptacle region (88) of the tool central part (12) (Page 5 lines 38-79), and
that the receptacle region (88) of the tool central part (12) has an internal contour which communicates with a corresponding external contour of the at least one tool part (90 or 102) of the one of the processing units (H or I) (apparent from Figure 5/6, Page 5 lines 38-79).

Claims 1 and 12-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Johansen (US 3,964,237).
Regarding claim 1, Johansen discloses a tool system (78’, 136, 138, 122, and 124 collectively in Figures 12 and 13) for use in a packaging device (shown in Figure 12) for packaging foodstuff products by means of a film packaging (26 in Figure 13) (Col. 11 line 44 – Col. 12 line 63, Col. 7 lines 21-29, Claim 14),
wherein the packaging device (shown in Figure 12) for processing the film packaging (26) has a plurality of processing units (21’ and 20’ in Figure 12) comprising at least three tool parts (78’, 136, 138, 122, and 124), including a tool central part (78’), a tool lower part (138 or 124), and a tool upper part (136 or 122) which when in operation are capable of interacting in a processing manner (Col. 11 line 44 – Col. 12 line 63),
wherein the tool central part (78’) serves to receive and convey at least one semi-finished film product of the film packaging (26) to be processed between individual processing units (21’ and 20’) of the packaging device (Col. 10 line 62 – Col. 11 line 3, Col. 13 lines 55-59),

wherein the at least one further tool part (136, 138, 122, or 124) is in each case a tool part of one of the processing units (21’ and 20’) which serve to process the at least one semi-finished film product from receipt of the latter on the tool central part (78’) to completion thereof as a film packaging (Col. 11 line 44 – Col. 12 line 63),
wherein the tool central part (78’) has at least one interface (the portion of bore 106 above shoulder 110 in Figure 14) by means of which said tool central part (78’) is compatible with at least one tool part (136 or 122) of each of said processing units (21’ and 20’) (apparent from Figures 12 and 15),
wherein the tool central part (78’) is driven by means of a conveyor unit (76’ in Figure 12; or the “roller chains” described in Col. 10 lines 24-26),
wherein the conveyor unit (76’; or the “roller chains” described in Col. 10 lines 24-26) at least in portions of its conveyance path is configured as a continuously operating conveyor unit (because the conveyor unit moves in an indexing/intermittent manner as described in Col. 13 lines 55-59 and Col. 12 line 21 – Col. 13 line 29 and is therefore continuous along portions of its conveyance path), and
wherein the conveyor unit (76’; or the “roller chains” described in Col. 10 lines 24-26) at least in portions of its conveyance path is configured as a discontinuously operating conveyor unit (because the conveyor unit moves in an indexing/intermittent manner as described in Col. 13 lines 55-59 and Col. 12 line 21 – Col. 13 line 29 and is therefore discontinuous along portions of its conveyance path).
Regarding claim 12, Johansen discloses that the at least one interface (the portion of bore 106 above shoulder 110 in Figure 14) of the tool central part (78’) comprises a receptacle region (the portion of bore 106 above shoulder 110 in Figure 14), wherein at least one tool part (136 or 122) of one of the processing units (21’ and 20’) of the packaging device (shown in Figure 12) is able to be received occasionally and in portions in the receptacle region (the portion of bore 106 above shoulder 110 in Figure 14) of the tool central part (78’) (apparent from Figures 12 and 15), and
that the receptacle region (the portion of bore 106 above shoulder 110 in Figure 14) of the tool central part (78’) has an internal contour which communicates with a corresponding external contour of 
Regarding claim 13, Johansen discloses that the tool central part (78’) is configured so as to be plate-shaped having a central passage opening (the portion of bore 106 above shoulder 110 in Figure 14) as the receptacle region (apparent from Figures 13-16), and
that an encircling shaping region (the tapered upper bore portion 108; or the tapered lower bore portion 108’) having a chamfer of approximately 45 degrees in terms of an angle is provided in a region of the central passage opening (the portion of bore 106 above shoulder 110 in Figure 14) (apparent from Figure 14, Col. 11 lines 4-15), said shaping region (the tapered upper bore portion 108; or the tapered lower bore portion 108’) opening into the passage opening (the portion of bore 106 above shoulder 110 in Figure 14) (apparent from Figure 14).
Regarding claim 14, Johansen discloses that the at least one interface (the portion of bore 106 above shoulder 110 in Figure 14) of the tool central part (78’) has an encircling cutting groove (111 in Figures 14 and 13) (apparent from Figures 14 and 13, Col. 11 lines 4-15).
Regarding claim 15, Johansen discloses that the at least one interface (the portion of bore 106 above shoulder 110 in Figure 14) of the tool central part (78’) has a separately configured functional ring (111 in Figures 14 and 13) which comprises an encircling shaping region/encircling cutting groove (111) (Col. 11 lines 7-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731